NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                Submitted August 17, 2011
                                 Decided August 17, 2011

                                          Before

                            WILLIAM J. BAUER, Circuit Judge

                            DIANE S. SYKES, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge

No. 10‐3331

UNITED STATES OF AMERICA,                          Appeal from the United States District
     Plaintiff‐Appellee,                           Court for the Southern District of Illinois.

       v.                                          No. 3:09CR30134‐001‐DRH

MIGUEL ALVAREZ,                                    David R. Herndon,
     Defendant‐Appellant.                          Chief Judge.

                                        O R D E R

       Miguel Alvarez hired couriers to haul 30 kilograms of powder cocaine from Dallas to
Chicago, but the couriers were caught in Illinois and fingered Alvarez as their leader.
Alvarez, in turn, was indicted for possessing with intent to distribute cocaine, 21 U.S.C.
§ 841(a)(1), and a related conspiracy count, id. § 846. He pleaded guilty under an agreement
containing a broad waiver of appellate rights, which forecloses any claim other than a
challenge to the reasonableness of a sentence outside the guidelines imprisonment range as
determined by the district court. The district court calculated that range as 151 to 188
months and imposed concurrent terms at the high end, plus 5 years’ supervised release.
Alvarez filed a notice of appeal despite his waiver, but his appointed attorney has
No. 10‐3331                                                                              Page 2

concluded that the case is frivolous and moves to withdraw under Anders v. California, 386
U.S. 738 (1967). Alvarez has not responded to counsel’s submission. See CIR. R. 51(b).

        As appellate counsel recognizes, Alvarez’s appeal waiver renders this case frivolous.
Alvarez has told counsel that he does not want his guilty pleas vacated, so counsel rightly
has omitted discussion of possible challenges to the plea colloquy or the voluntariness of
those pleas. See United States v. Knox, 287 F.3d 667, 671‐72 (7th Cir. 2002). And since an
appeal waiver stands or falls with the guilty plea, United States v. Quintero, 618 F.3d 746, 752
(7th Cir. 2010); Nunez v. United States, 546 F.3d 450, 454 (7th Cir. 2008), Alvarez’s waiver
stands.

       We GRANT counsel’s motion to withdraw and DISMISS the appeal.